DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendment filed 10/10/2022. Currently, claims 11-12 have been added and claims 1-12 are pending.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Patent No.: 9,605,908 hereinafter “Kim”) in view of Hancok (US Publication No.: 2011/0036551) and further in view of Tamura et al. (US Publication No.: 2012/0175101 hereinafter “Tamura”).
With respect to claims 1 and 10, Kim discloses a heat exchanger comprising multiple fins (as per claim 10)(Fig. 1, heat exchange 10 has fins 30) the multiple fins being arranges side by side, (as per claim 10)(Fig. 1) with adjacent fins being space apart by a certain distance (as per claim 10)(Fig. 1, fins 30 are spaced apart), wherein each fin (as per claim 10) or a fin (as per claim 1)(Fig. 2, 100) for a heat exchanger (Fig. 1), wherein: the fin (as per claim 1) or multiple fins (as per claim 10) comprises multiple fin subunits (Fig. 2, subunit 140 and 150 around each hole 110), the multiple fin subunits being arranged in multiple rows (Fig. 5, multiple rows), and the fin subunits in two adjacent rows being arranged in an offset fashion (Fig. 5, subunits are offset), wherein each of the fin subunits comprises: a first direction center line and a second direction center line (Fig. 2, horizontal and vertical center lines for the hole 110), the second direction center line being perpendicular to the first direction center line (vertical and horizontal); a hole (110), the hole being located at a central part of the fin subunit (Fig. 2, hole 110 is at the center); four fenestrated zones (two zones 140 and two zones 150), with two adjacent fenestrated zones in the four fenestrated zones being arranged as mirror images of each other (Fig. 2, 140 and 150 are mirror images), centered at the first direction center line or the second direction center line therebetween (Fig. 2); a flat zone (121), the flat zone comprising a hole periphery flat zone (Flat zone around the hole 110), the hole periphery flat zone (251) being disposed between the hole (Fig. 2) and each of the four fenestrated zones (Flat zone around hole is between the hole and 140 and 150); wherein each of the four fenestrated zones comprises a first boundary (inner edges of 140 and 150 closest to the hole), a second boundary (opposite edges of the inner edge), a third boundary (outer edges horizontally) and a fourth boundary (inner edges horizontally), wherein the first boundary is located on a first side of each of the four fenestrated zones which faces the hole (Fig. 2), the second boundary is located at on a second side of each of the four fenestrated zones which faces away from the hole (Fig. 2), and the third boundary and the fourth boundary extend in a common direction with the first direction center line (Fig. 2); wherein the first boundary forms a demarcation line between the hole periphery flat zone and each of the four fenestrated zones (Fig. 2), and multiple tubes (as per claim 10)(Fig. 1, tubes 50), each tube in the multiple tubes extending through the multiple fins via the hole of each of the fins (as per claim 10)(Fig. 1, tubes 50 extend through the holes of fins 30).
Kim does not disclose and at least a portion of the first boundary is an elliptical arc or a circular arc that is not concentric with the circle center of the hole (201).
Hancock teaches an oval shape base region around a hole and a first boundary (Para 0019 and Fig. 1, oval base 104). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the first boundary of Kim to be oval as taught by Hancock to increase turbulence neat the collars and increase heat transfer (Para 0019).
Kim discloses the surface circumscribing the hole is flat (Figures 2-3) but is made from two pieces and is silent to a continuous surface.
Tamura teaches a flat continuous surface circumscribing a hole on fins (Fig. 13, continuous flat surface around hole 22 and Para 0042). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the two pieces of fins of Kim to be integral as taught by Kim for enhancing the fin efficiency (Para 0042) and since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.
With respect to claim 2, Kim, Hancock and Tamura teach the fin of claim 1 as discussed above. Hancock also teaches wherein: the first boundary is a first circular arc structure that is not concentric with the center of the hole, and a radius of the first circular arc structure is R1 (Fig. 1, oval 104 has a radius). 
With respect to claim 3, Kim, Hancock and Tamura teach the fin of claim 2 as discussed above. Kim also discloses wherein: a first distance between the third boundary and the first direction center line is greater than a second distance between the fourth boundary and the first direction center line (Fig. 2), the first boundary comprises a first endpoint intersecting the third boundary (Fig. 2, endpoint at D1), a third distance from the first endpoint to the second direction center line is Lp (Fig. 2), a fourth distance from the first endpoint to the first direction center line is Lfix (Fig. 2), and a fifth distance from an intersection point of an extension line of the first boundary with the first direction center line to the second direction center line is Lmid (Fig. 2), wherein the hole has the radius radius R (Fig. 2), and wherein R1, Lp, Lfix and Lmid are determined according to R (Figs 6-8).
With respect to claim 4, Kim, Hancock and Tamura teach the fin of claim 3 as discussed above. Kim disclose that the radius and fin distance and lengths can vary depending upon a desired heat transfer rate (Col. 7, lines 40-Col. 9, line 10. Therefore, the R1/R, Lp/R, Lfix/R and Lmid/R is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the heat exchange percentage can vary and operation time can vary depending upon the dimensions and ratios. Therefore, since the general conditions of the claim, i.e. that the dimensions and ratios can vary, were disclosed in the prior art by Kim, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to have R1/R is 1.74-2.7, Lp/R is 0.317-0.451, Lfix/R is 1.8-1.95 and Lmid/R is 1.4-1.65. 
With respect to claim 5, Kim, Hancock and Tamura teach the fin of claim 3 as discussed above. Kim also discloses wherein: the flat zone further comprises a plurality of second edge flat zone (Fig. 2, edges at 121), each second edge flat zone of the plurality of second edge flat zone being located adjacent the respective second side of one of the four fenestrated zones (Fig. 2, flat zone edges in 121 around 140 and 150) which faces away from the hole (Fig. 2), and the plurality of second edge flat zones extend across the fin subunit in a direction parallel to the second direction center line (Fig. 2).
With respect to claim 6, Kim, Hancock and Tamura teach the fin of claim 5 as discussed above. Kim also discloses wherein: the second boundary forms a demarcation line between each of the four fenestrated zones and the plurality of second edge flat zones (Fig. 2, 121), wherein the second boundary is a second circular arc structure having a radius R2 (Fig. 9, radius B2), and a gap extends between a circle center of the second circular arc structure and the center of the hole (Fig. 9).
With respect to claim 7, Kim, Hancock and Tamura teach the fin of claim 6 as discussed above. Kim also discloses wherein: a first extension line of the second boundary has a first intersection point with an edge (Fig. 9) of the fin subunit (Fig. 9, edge at a1), the edge being parallel to the first direction center line (Fig. 9); a sixth distance from the first intersection point to the second direction center line is Lin (Fig. 9);  a second extension line of the second boundary has a second intersection point (Fig. 9, edges at b2) with the first direction center line, and a seventh distance from the second intersection point to the second direction center line is Lout (Fig. 9); wherein Lin and Lout are determined according to the radius R (Figs. 6-8).
With respect to claim 8, Kim, Hancock and Tamura teach the fin of claim 7 as discussed above. Kim also discloses that the radius and fin distance and lengths can vary depending upon a desired heat transfer rate (Col. 7, lines 40-Col. 9, line 10. Therefore, the R2/R, Lout/R and Lin/R is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the heat exchange percentage can vary and operation time can vary depending upon the dimensions and ratios. Therefore, since the general conditions of the claim, i.e. that the dimensions and ratios can vary, were disclosed in the prior art by Kim, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to have R2/R is 4.6 — 11.2, Lout/R is 1.858 — 2.315, and Lin/R is 1.89 — 2.2.
With respect to claim 9, Kim, Hancock and Tamura teach the fin of claim 5 as discussed above. Kim also discloses wherein: in each row of the fin subunits, adjacent fin subunits are connected by respective second edge flat zones of the adjacent fin subunit (Fig. 5).
With respect to claim 11, Kim, Hancock and Tamura teach the fin of claim 5 as discussed above. Kim also discloses wherein the fin comprises a first row of fin subunits adjacent a second row of fun subunits (Fig. 5, row 100a and row 100b), and wherein the first row of fin subunits is offset from the second row of fin subunits by half of a fin subunit length (Fig. 5, offset half a fun subunit length K).
With respect to claim 12, Kim, Hancock and Tamura teach the fin of claim 5 as discussed above. Kim also discloses wherein the hole periphery flat zones of the fin subunits in the first row of fin subunits are aligned with corresponding second edge flat zones of the fin subunits in the second row of fin subunits (Fig. 5, flat zones on 100a are aligned with second edge flat zones in 100b).
Response to Arguments
Applicant's arguments filed 10/10/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claims 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references to make an elliptical arc or an oval, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, modifying the circular flat zone of Kim to be an oval flat zone of Hancock would benefit from the increased surface area from the longer oval shape which would create more turbulence and heat transfer. Further, it is old and well known that changing shapes from an circle to an oval is a matter of obvious design choice.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE E ROJOHN III whose telephone number is (571)270-5431. The examiner can normally be reached 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLAIRE E ROJOHN III/Primary Examiner, Art Unit 3763